Citation Nr: 0716767	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 27, 2001, 
for a grant of service connection for a chronic psychiatric 
disability (currently diagnostically rated as a bipolar 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 100 percent evaluation for bipolar 
disorder, effective from November 27, 2001.  The veteran 
seeks an earlier effective date prior to November 27, 2001, 
for the service connection award.


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for a chronic psychiatric disability (claimed as a nervous 
condition) in May 1969.  The claim was ultimately denied in a 
final RO rating decision dated in June 1969.  The veteran did 
not appeal that decision.

2.  In a final RO rating decision dated in May 1971, the 
veteran's claim for service connection for a chronic 
psychiatric disability was reopened and denied on the merits.  
The veteran did not appeal that decision.

3.  In a final RO rating decision dated in June 1971, the 
veteran's claim for service connection for a chronic 
psychiatric disability was reopened and denied on the merits.  
The veteran did not appeal that decision.

4.  In a final RO rating decision dated in January 1986, the 
veteran's application to reopen his claim for service 
connection for a chronic psychiatric disability was denied 
for failure on his part to prosecute his claim.  The veteran 
did not appeal that decision.

5.  In a final RO rating decision dated in April 1997, the 
veteran's application to reopen his claim for service 
connection for a chronic psychiatric disability was denied 
for failure to submit new and material evidence.  The veteran 
did not appeal that decision.

6.  On November 27, 2001, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic psychiatric disability.  There is no 
evidence in the file indicating that he filed an application 
to reopen his claim prior to November 27, 2001 that was not 
adjudicated by VA.  

7.  In a February 2004 rating decision that stemmed from the 
above application to reopen the claim, the RO granted service 
connection and a 100 percent evaluation for bipolar disorder, 
and assigned an effective date of November 27, 2001, for this 
award.


CONCLUSION OF LAW

The criteria for an effective date prior to November 27, 
2001, for a grant of service connection for a chronic 
psychiatric disability (currently diagnostically rated as a 
bipolar disorder), have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The present appeal stems from the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a chronic psychiatric 
disability was received by VA on November 27, 2001.  He was 
notified of the provisions of the VCAA as it pertained to 
service connection and new and material evidence claims in 
correspondence dated in January 2002.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  However, as will be discussed below, the 
denial of the earlier effective date claim currently on 
appeal turns on matters of law and procedure and not on the 
basis of medical or testimonial evidence.  The notice 
requirements in Dingess are therefore not applicable in this 
particular case.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced 
even by failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  In light of the foregoing, and in view 
of the determination of this appellate decision, the Board 
finds that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim for an earlier effective date prior 
to November 27, 2001 for a grant of service connection for a 
chronic psychiatric disability.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board will 
thus proceed with the adjudication of this appeal.

Factual background and analysis

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for a chronic psychiatric 
disability (claimed as a nervous condition) in May 1969, 
almost immediately following his discharge from active duty 
in late April 1969.  

The veteran's original May 1969 claim for service connection 
for a nervous condition was denied by the RO in June 1969 for 
failure to report for a scheduled VA medical examination.  
The veteran was given notice of the denial and his appellate 
rights in correspondence dated in June 1969.  The claims file 
shows that within the one-year appellate period following 
issuance of this notice, the veteran did not file a timely 
appeal of this determination and the denial became final.  

Thereafter, during the course of over the next three decades, 
VA received several applications from the veteran to reopen 
his claim of entitlement to VA compensation for a psychiatric 
disability.  These include an RO rating decision dated in May 
1971, which reopened the veteran's claim for service 
connection for a chronic psychiatric disability and denied it 
on the merits.  The veteran did not appeal that decision and 
it became final.

In a June 1971 RO rating decision, the veteran's claim for 
service connection for a chronic psychiatric disability was 
reopened and denied on the merits.  The veteran did not 
appeal that decision and it became final.

In a January 1986 RO rating decision, the veteran's 
application to reopen his claim for service connection for a 
chronic psychiatric disability was denied for failure on his 
part to prosecute his claim.  The veteran did not appeal that 
decision and it became final.

In an April 1997 RO rating decision, the veteran's 
application to reopen his claim for service connection for a 
chronic psychiatric disability was denied for failure to 
submit new and material evidence.  The veteran did not appeal 
that decision and it became final.

On November 27, 2001, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic psychiatric disability.  Based on 
the evidence that accompanied this application, or was 
otherwise obtained pursuant to this application, which 
included the report of a January 2003 VA psychiatric 
examination that contained a nexus opinion linking the 
veteran's current Axis I diagnosis of a bipolar disorder to 
his period of active duty, a February 2004 rating decision 
determined that new and material evidence had been submitted, 
reopened the claim, and granted service connection and a 100 
percent evaluation for bipolar disorder, effective November 
27, 2001.  

The veteran appeals the November 27, 2001 effective date 
assigned for his award of VA compensation for bipolar 
disorder.  His essential contention is that the effective 
date should extend to April 1969, as he has repeatedly sought 
VA compensation for a psychiatric disability ever since his 
discharge from active duty and VA's grant of service 
connection for bipolar disorder is a vindication of his prior 
efforts and a validation of the merits of his claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2006).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed his original 
claim for service connection for a psychiatric disability in 
May 1969.  As previously stated, the claim was denied in a 
final rating decision dated in June 1969.  Thereafter, the 
claims file shows that he submitted several applications to 
reopen his claim in this regard during the course of more 
than 30 years between June 1969 and November 27, 2001.  None 
of these applications were ultimately successful, and all RO 
rating decisions addressing these applications were never 
timely appealed by the veteran and became final.  It was not 
until November 27, 2001, when he reopened his claim with the 
submission of new and material evidence and was finally 
granted service connection for bipolar disorder.

Correct application of the aforementioned law and regulations 
supports the effective date of November 27, 2001, for the 
award of service connection for bipolar disorder, as this was 
the date of receipt of the veteran's successful application 
to reopen his original claim.  There is no indication in the 
file that any application to reopen his claim that was filed 
before then was not adjudicated by VA and addressed in a 
final rating decision.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for bipolar 
disorder, should extend to the date following his discharge 
from active duty in late April 1969 on the basis that his 
claim for VA compensation for a chronic psychiatric 
disability was an ongoing and continuous claim that had 
commenced since that time.  However, this assertion is both 
disingenuous and without merit.  There are no provisions in 
the applicable laws and regulations to allow an earlier 
effective date prior to November 27, 2001, as the history of 
the claim clearly establishes that his original claim of 
service connection for a chronic psychiatric disorder was 
denied in a June 1969 rating decision that was unappealed and 
became final, and that all applications on his part to reopen 
this claim prior to November 27, 2001 were denied in 
unappealed and final rating decisions.  In the present claim, 
it is the law and not the facts which are dispositive of the 
effective date issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board thus concludes that an effective date 
earlier than November 27, 2001, for a grant of service 
connection for a chronic psychiatric disorder (currently 
diagnostically rated as a bipolar disorder) is not warranted 
in this case under VA law and regulations governing effective 
dates for awards based on a successful reopening of a claim 
for service connection.  38 U.S.C.A. §§ 5108, 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2006).  Therefore, the 
appeal must be denied.




ORDER

An effective date prior to November 27, 2001, for a grant of 
service connection for a chronic psychiatric disability 
(currently diagnostically rated as a bipolar disorder) is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


